FIFTH LEASE AMENDMENT

 

THIS FIFTH LEASE AMENDMENT (the "Amendment") is effective as of the 1st day of
September, 2008 and is executed this 22nd day of October, 2008, by and between
DUKE REALTY LIMITED PARTNERSHIP, an Indiana limited partnership ("Landlord"), and
INTERACTIVE INTELLIGENCE, INC., an Indiana corporation ("Tenant").

 

 

Picture 19 [inin-20131231ex1010a5731g1.jpg]

 

 

WHEREAS,  Landlord  (f/k/a  Duke-Weeks  Realty  Limited  Partnership)  and
 Tenant
entered into a certain lease dated April 1, 2001, as amended by instruments dated September
19

2001, December 13, 2002, June 19, 2007 and April 30, 2008 (collectively, the
"Lease"), whereby

Tenant leases from Landlord certain premises consisting of (i) approximately 120,000 rentable
square feet of space (the "Original Premises")
located in an office building commonly known as Woodland  Corporate  Park  V,
 7601  Interactive  Way,  Indianapolis,  Indiana  46278, 

 

 

 

 

 

 

 

 

 

 

 

 

approximately 258 rentable square feet of space (the "Second Additional Space") for a total of
approximately 79,643 rentable square feet of space located in
 an office building commonly
known as Woodland Corporate Park VI, 7635 Interactive Way, Indianapolis, Indiana 46278;

 

WHEREAS, Landlord and Tenant desire to amend the square footage of the Second

Takedown Space and Third Takedown Space; and

 

WHEREAS, Landlord and Tenant desire· to amend certain provisions of the Lease to
reflect such correct square footage and any other changes to the Lease;

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
herein contained and each act performed hereunder by the parties, Landlord and Tenant hereby
enter into this Amendment.

 

1. Incorporation of Recitals.  
  The above recitals are hereby incorporated into this

Amendment as if fully set forth herein.

 

2.Amendment of Article 1. Lease of Premises.

 

 

Effective as of March 1, 2008, Section 1.01, Subsections A, B, C, D and'E of

Lease are hereby deleted in their entirety and the following is substituted in lieu thereof:

 

 

A.       Leased Premises (depicted on Fifth Amended  Exhibit  A attached hereto
and
incorporated herein by reference, on which the Original Premises are striped, the first
takedown space containing approximately 39,693 rentable square feet (the "First
Takedown Space"), the second takedown space containing approximately 22,930 rentable
square feet (the "Second Takedown Space"), the third takedown space containing
approximately 16,762 rentable square feet (the "Third Takedown Space") and the second
additional space containing approximately 258 rentable square feet (the "Second
Additional Space') are cross-hatched and labeled):   Building Addresses: 
 Woodland
Corporate Park V ("Woodland V"), 7601 Interactive Way, Indianapolis, Indiana 46278
and Woodland Corporate Park VI ("Woodland VI"), 7635 Interactive Way, Suites 300
and 400, Indianapolis, Indian 46278 (the buildings known as Woodland V and Woodland
VI shall hereinafter
be collectively referred to as the "Building", unless otherwise
specifically provided in this Amendment).  Woodland Vis
 located on the land identified as
the Woodland V Land" on Second Amended Exhibit A-1 and Woodland VI is located
on the land identified as the "Woodland VI Land" on Second  Amended  Exhibit
  A-1. Unless otherwise
specified herein, the term "Land" as used herein shall refer to the
Woodland V Land and the Woodland VI Land collectively.

 

B.Rentable Area:  approximately 120,000 rentable square feet in Woodland

V; commencing on March 1, 2008, an additional approximately 39,951 rentable square

 

--------------------------------------------------------------------------------

 

feet in  Woodland VI; commencing September  1,  2008,  an
 additional approximately

22,930 rentable square feet in Woodland VI; and commencing March 1, 2009, an
additional approximately 16,762  rentable square feet in  Woodland VI for
 a total  of approximately 79,643 rentable square feet in Woodland VI.

 

Picture 36
[inin-20131231ex1010a5731g2.jpg]For purposes of this Lease, the Building Owners and Managers Association
International
("BOMA") Standard Method for Measuring Floor Area In Office Buildings American National
Standard ANSI-265.1-1996 approved June 7, 1996 by American National Standards Institute,
Inc. ("BOMA Standards") shall be utilized to determine the useable area
of the Additional Space
and Second Additional Space and the usable area of the Woodland VI.
 The Rentable Area shall include the area within the Additional Space
and Second Additional Space plus a pro rata portion
of the area covered by the common areas within Woodland VI, as reasonably determined by
Landlord prior to Tenant's occupancy of the appropriate Additional Space and Second Additional
Space. 
 Landlord's determination of Rentable Area in the manner provided shall be deemed
correct for all purposes hereunder; provided, however, Tenant or Landlord shall have the
right, at
any time prior to the earlier of (i) the commencement date for the applicable Additional Space
and Second Additional Space,
or (ii) within fifteen (15) days after the construction of Woodland
VI has progressed to the stage necessary for Tenant to be able to measure all of the Additional
Space and Second Additional Space in accordance with BOMA Standards and Landlord
notified Tenant in
 writing of the same, to have the applicable Additional Space and Second
Additional Space (in the case of (i) above) or the entire Additional Space and Second Additional
Space (in the case of (ii) above) and Woodland VI measured by Tenant's architect or, if such
measurement is requested by Landlord, by Landlord's architect (which measurement Tenant's
architect or Landlord's architect, as applicable, shall certify has been made in accordance
BOMA Standards) and, in the event of a disparity with the rentable square footage miginally
estimated in the first sentence of this Section 1.01B (the "Originally Estimated Area"), either (a)
Landlord and Tenant shall mutually agree on the Rentable Area of the applicable Additional
Space and Second Additional Space (in the case of (i) above) or entire Additional Space and
Second Additional Space (in the case of ii above} and the rentable area of the Woodland VI, or
(b) Landlord and Tenant  shall  agree to  have the  applicable Additional  Space
 and Second
Additional Space (in the case of (i) above) or the entire Additional Space and Second Additional
Space (in the case of (ii) above) and Woodland VI measured by an independent architect (in
accordance with BOMA standards) mutually agreed upon by Landlord and Tenant, in which
event Landlord and Tenant agree to abide by such certified remeasurement. If the rentable square
footage of the applicable Additional Space and Second Additional Space (in the case of
above) or entire Additional Space and Second Additional Space (in the case of (ii) above) or
Woodland VI, as measured by said independent architect, is one thousand (1,000) feet or more
smaller than the Originally Estimated Area,
then the costs of said independent architect shall be
borne by Landlord, otherwise said costs shall be borne by Tenant. 
 Upon determination of
actual Rentable Area of the applicable Additional Space and Second Additional Space (in

case of (i) above) or the entire Additional Space and Second Additional Space (in the ca,se of
above) and rentable area of Woodland VI, the Minimum Annual Rent and all other rents 



--------------------------------------------------------------------------------

 

payable
by Tenant hereunder shall be adjusted to reflect the actual square footage.

 

C. Building Expense Percentage:

 

Woodland V -100%;

 

Woodland VI- commencing March 1, 2008-  26%;

 

Commencing on September 1, 2008- 40.92%; Commencing on March 1, 2009-51.82%.

 

 

 

D. Minimum Annual Rent:

 

Original Premises:

 

April 1, 2003 - March 31, 2008

$2,016,000.00 per year

April!, 2008- March 31, 2013

$2,292,000.00 per year

April1, 2013- March 31, 2018

$2,712,000.00 per year

Additional Space and Second Additional Space:

 

*March 1, 2008 - May 31, 2008

$ 47,242.05 (3 months)

June 1, 2008 -August 31, 2008

$   197,557.71 (3 months)

September 1, 2008 -February 28,2009

$   621,893.10 (6 months)

March 1, 2009 -February 28, 2013

$1,575,338.52 per year

March 1, 2013- May 31, 2013

$   393,834.63 (3 months)

June 1, 2013- May 31, 2017

$1,830,196.20 per year

June 1, 2017 -March 31,2018

$1,525,163.50 (10 months)

 

 

E. Monthly Rental Installments:

 

Original Premises:

 

April 1, 2003 - March 31, 2008

$   168,000.00 per month

April1, 2008- March 31, 2013

$   191,000.00 per month

April1, 2013- March 31, 2018

$   226,000.00 per month

 

 

Additional Space and Second Additional Space:

 

*March 1, 2008 - May 31, 2008

$ 15,747.35 per month

June 1, 2008- August 31, 2008

$ 65,852.57 per month

September 1, 2008 -February 28, 2009

$   103,648.85 per month

March 1, 2009 - February 28, 2013

$   131,278.21 per month

March 1, 2013- May 31,2013

$   131,278.21 per month

June 1, 2013- May 31,2017

$   152,516.35 per month

June 1, 2017- March 31,2018

$   152,516.35 per month

 

 

*Although Tenant is not required to pay Minimum Annual Rent during months





--------------------------------------------------------------------------------

 

1-3 of the Lease Term, Tenant shall be required to pay Additional Rent during
such three

(3) month period in the amount of $4.73 per rentable square foot.

 

3.        Broker.
  Landlord and Tenant represent and warrant that, except for Duke Realty
Services, LLC representing Landlord,
no other real estate broker or brokers were involved in the negotiation
and execution of this Amendment and that Landlord is responsible for paying such
broker.
 Each party shall indemnify the other and hold it harmless from any and all liability for
the breach of any such representations and warrants on its part and shall pay any compensation to
any other broker or person who may be deemed or held to be entitled thereto as a result of such
indemnifying party's action.

 

4. Representations.

 

 

(a)       Tenant hereby represents that (i) Tenant is duly
organized, validly existing and in good standing
(if applicable) in accordance with the laws of the State under which it was
organized; (ii) Tenant is authmized to do business in the State where the Building is located; and
(iii) the individual(s) executing and delivering this Amendment on behalf of Tenant has been
properly authorized to do so, and such execution and delivery shall
bind Tenant to its terms.

 

(b)     
 Landlord hereby represents that (i) Landlord is duly organized, validly
existing and in good standing (if applicable) in accordance with the
laws of the State under which
it was organized; (ii) Landlord is authorized to do business in the State where the Building is
located;  and  (iii)  the individual(s) executing  and  delivering  this
 Amendment  on  behalf  of
Landlord has been properly authorized to do so, and such execution and delivery shall bind
Landlord to its terms. Landlord represents that Woodland VI is properly zoned for the Permitted
Use.

 

5.      
 Examination of Amendment.  Submission of this instrument for examination or
signature to
Tenant does not constitute a reservation or option, and it is not effective until
execution by and delivery to both Landlord and Tenant.

 

6. Definitions.  Except as otherwise provided herein, the capitalized terms used
this Amendment shall have the definitions set forth in the Lease.

 

7.         Incorporation.
  This Amendment shall be incorporated into and made a part of the
Lease, and all provisions of the Lease not expressly modified or amended hereby shall remain in
full force and effect.

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed on
the day and year first written above.

 

 

 

 

 

 



--------------------------------------------------------------------------------

 

 

LANDLORD

 

 

 

DUKE REALTY LIMITED PARTNERSHIP, an Indiana limited partnership

 

 

 

By: Duke Realty Corporation, its general partner

 

 

 

By:  __/s/ Jennifer K. Burk

 

Jennifer K. Burk

 

Senior Vice President, Indiana

 

 

 

 

 

TENANT:

 

INTERACTIVE INTELLIGENCE, INC., an Indiana corporation

 

 

 

By: /s/ Stephen R. Head

 

Printed: Stephen R. Head

 

Title: CFO

 

 

 

 

State of Indiana )

 

                             )SS:

 

County of Marion)

 

 

 

 

 

Before me, a Notary Public in and for said County and State, personally appeared
Stephen R. Head, by me known and by me knonw to be the Chief Financial Officer
of Interactive Intelligence Inc., and Indiana Corporation, who acknowledged the
execution of the foregoing “Fifth Lease Amendment” on behalf of said
corporation.

 

WITNESS my hand and Notarial Seal this 14th of October, 2008

 

 

/s/ Kimberly A. Hays

 

Notary Public

 

 

 

Kimberly A. Hays

 

Printed Signature

 

 

My Commission Expiries: February 14, 2011

 

My County of Residence: Hamilton County

 

 



--------------------------------------------------------------------------------